Title: From George Washington to Henry Knox, 1 May 1794
From: Washington, George
To: Knox, Henry


               
                  Sir,
                  Philadelphia May 1st 1794
               
               The letter from General Wayne to you, of the 10th of March, I have perused.
               The Contractors who supplied the articles of Hats & Shoes to the Army, which he complains of, or the person who inspected them—or both, ought to be called to a severe account for such abuse of public confidence.
               The ideas communicated in the above letter, relatively to long & short Coats are not, I conceive, bad.
               Giving leave of absence to so many Officers as Genl Wayne does, is in my opinion, reprehensible; particularly at a time when active Service may be expected; and when his complaints of their deficiency are reiterated in almost every one of his letters.
               
                  Go: Washington
               
            